Citation Nr: 1628877	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to service connection for Graves' disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2013 rating decision in which the RO in Sioux Falls, South Dakota, inter alia, denied service connection for Graves' disease.  The Veteran filed a notice of disagreement (NOD) with the RO's decision in February 2013.  The RO issued a statement of the case (SOC) in December 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.  The Board notes that jurisdiction over this claim was transferred to the RO in Reno, Nevada, which has certified the appeal to the Board.

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Las Vegas satellite office of the Reno RO; a transcript of that hearing is of record.  During this hearing, the Veteran waived initial RO consideration evidence received since the last adjudication of the case in December 2013.   See 38 C.F.R. § 20.1304 (2015).

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development action need to fairly adjudicate the claim herein decided has been accomplished.

2.  Although the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides during service, Graves' disease is not recognized by VA as etiologically related to herbicide exposure.

3.  Graves' disease was first diagnosed many years after the Veteran's discharge from service, and the preponderance of the competent, probative evidence weighs  against a finding that Graves' disease is related to the Veteran's military service, to include exposure to herbicides therein.


CONCLUSION OF LAW

The criteria for service connection for Graves' disease, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The July 2012 pre-rating letter also provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for service connection for Graves' disease.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2013 rating decision reflects the RO's initial adjudication of the claim for service connection for Graves' disease after the issuance of the July 2012 letter.  Hence, that letter meets  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment and personnel records and the reports of the VA examinations, as well as the Veteran's VA outpatient and various private treatment records.  Also of record and considered in connection with the appeals are various written statements provided by the Veteran and his representative.  The Board finds that no additional AOJ action to further develop the record in connection with the claim decided herein, prior to appellate consideration, is required.

As for the May 2016 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Here, during the May 2016 hearing, the undersigned Veterans Law Judge identified the issue on appeal as service connection for as Graves' disease.  Also, information was solicited regarding any nexus between Graves' disease and the Veteran's exposure to herbicides.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  As indicated, pertinent evidence was submitted by the Veteran prior to the hearing.  Moreover, nothing at the time of the hearing or since has given rise to the possibility -during the hearing or at any other time-that there exists any outstanding evidence pertinent to the matter herein decided that has not been obtained.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran seeks to establish service connection for Graves' disease.  During his May 2016 Board hearing, the Veteran testified that he was first diagnosed with Graves' disease in 2007.  

Service connection may also be granted for disability resulting from disease or injury otherwise incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).


Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f)) and 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service records reflect that he had service in the Republic of Vietnam during the Vietnam Era. Therefore, he is presumed to have been exposed to herbicides during his period of service.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).

In this appeal, the evidence of record reflects that the Veteran has been diagnosed with Graves' disease.  However, Graves' disease is not listed as a presumptive disease based on herbicide exposure.  As such, service connection cannot be granted on a presumptive basis.

Notwithstanding that the presumption does not apply, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability is in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); see also Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's service treatment records do not note any thyroid problems or Graves' disease.  Indeed, the Veteran was not diagnosed with Graves' disease until 2007, several decades following service.

The Veteran has submitted articles noting a higher prevalence of Graves' disease among veterans who served in Vietnam.  See Agent Orange Exposure Linked to Graves' disease in Vietnam Veterans, UB Study Finds; Risk for Graves' Disease Nearly Tripled in Vietnam Vets Exposed to Agent Orange.

In June 2013, the Veteran was afforded a VA examination, wherein the examiner confirmed the Veteran's diagnosis of Graves' disease.  The examiner opined that the Veteran's Graves' disease was less likely than not related to service, including the Veteran's exposure to herbicides.  As rationale, the examiner explained that Graves' disease is not a disease that is listed as one of the presumptive diseases associated with Agent Orange exposure.  The examiner went on to explain that according to the National Institutes of Health website, there are no studies showing a relationship between hyperthyroidism or Graves' disease and Agent Orange exposure.  The examiner addressed the studies provided by the Veteran, which are referenced above.  The examiner explained that those studies merely shown an increased prevalence of Graves' disease in those exposed to herbicides.  Further, the examiner noted that the studies recommended further studies to determine any link between herbicide exposure and Graves' disease and the studies did not conclude that a direct link between the two definitively exist.

The Veteran submitted a medical opinion from Dr. C. H-C, M.D., dated June 2013.  In that opinion, Dr. C. H-C concluded that "[the Veteran's] autoimmune thyroid disease may be more likely caused or induced by agent orange exposure."  In support of that statement, Dr. C. H-C explained that the Veteran was exposed to herbicides and he has positive thyroid antibodies.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 4331995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board affords the June 2013 VA examiner's opinion great probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, the examiner offered a clear conclusion supported by detailed rationale.  The examiner highlighted the dearth of evidence showing that Graves' disease is related to herbicide exposure.  Then, the examiner explained why the articles submitted by the Veteran did not show an actual association between exposure to herbicides and the development of Graves' disease.  Instead, the examiner explained that those articles merely showed an increased prevalence between exposure to herbicides and the development of Graves' disease and the articles suggested that further evaluation regarding a possible association be completed.

In regards to Dr. C. H-C's June 2013 opinion, that opinion is not probative as it is purely speculative.  Indeed, Dr. C. H-C stated only that Graves' disease may be caused by the Veteran's exposure to herbicides.  See Obert v. Brown, 5 Vet. App. 30, 33   (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611   (1992) ("may or may not" language by a physician is too speculative).

The Board acknowledges the Veteran's submission of articles highlighting an increased prevalence of Graves' disease in veterans with exposure to herbicides.  medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  In this case, the articles were not accompanied by a probative medical opinion regarding the Veteran's particular circumstances.  Indeed, the opinion of Dr. C. H-C did not discuss those articles and, as discussed above, was purely speculative.  Further, the June 2013 VA examiner discussed those articles and explained why those findings did not prompt him to conclude that the Veteran's Graves' disease was related to his exposure to herbicides.  As such, any probative value associated with those articles is exceed by the definitive negative opinion rendered by the June 2013 VA examiner, who considered the Veteran's particular circumstances and discussed those articles specifically.

The Board further finds that, as for any direct assertions of medical nexus by the Veteran and/or his representative, the matter of the medical etiology of the disability under consideration is a medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the complex medical matter on which this claim turns.  Hence, the lay assertions as to the current etiology of the Veteran's Graves' disease have no probative value.

Finally, the Board notes the Veteran's submission of a December 2007 Board decision in another case, in which the Board granted service connection for Graves' disease.  However, previous decisions from the Board pertaining to other veterans have no precedential value and are binding only with regard to the specific case decided.  38 C.F.R. § 20.1303 (2015); Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  

For all the foregoing reasons, the Board finds that, the claim for service connection for Graves' disease, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for Graves' disease, to include as due to exposure to herbicides, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


